Respondent appeals from the clerk's taxation of costs and disbursements awarded to appellant.
Minn. St. 1941, § 607.01 (Mason St. 1927, § 9486), authorizes this court in its discretion to allow costs, not exceeding $25, to the prevailing party, upon judgment in his favor upon the merits, but in all cases the prevailing party shall be allowed his disbursements necessarily paid or incurred. See, Rule XV of this court, 212 Minn. xlv.
The trial court adjudged and decreed appellant, "Trinity Church of Infinite Science, whose true name is First Spiritualist Church of Minneapolis," to be "the owner of an estate in fee in the property * * * subject to the rights" of the State Spiritualist Association and the National Spiritualist Association. Upon appeal, the aforesaid judgment and decree was modified by this court, and as so modified it was adjudged that neither the state association nor the national association "has any present right or interest whatever in or to the property of appellant." This modification was made pursuant to this court's determination that the mere act of *Page 24 
affiliating with the State or National Spiritualist Associations on the part of appellant did not thereby create and vest in such state and national associations a property right in appellant's real estate. This court further held that the state association had not acquired any right in appellant's property as a trustee, and that in fact no trust relationship had ever come into being. The action of this court in modifying the judgment and decree removed a cloud from appellant's title. The appellant, by reason of obtaining such modification, was the prevailing party, although the judgment and decree was otherwise affirmed. C.  N.W. Ry. Co. v. Verschingel,197 Minn. 580, 589, 268 N.W. 2, 709, 710; Henry v. Meighen,46 Minn. 548, 551, and 552, 49 N.W. 323, 646; 2 Dunnell, Dig. 
Supp. §§ 2206, 2228.
Respondent's contention that appellant, by reason of its use of the name "Trinity Church of Infinite Science," is not a legal entity and therefore cannot demand or receive costs and disbursements herein is without merit. The judgment and decree, affirmed by this court as modified, specifically determined the true name of appellant, Trinity Church of Infinite Science, to be First Spiritualist Church of Minneapolis, Minnesota. Obviously, the unsuccessful attempt of the applicant to change its name did not destroy its existence as a legal entity.
Insofar as the state and national associations appeared in the action in behalf of appellant, they appeared as volunteers and not pursuant to any regular corporate authorization by appellant. The alleged motives of the parties to the action can have no bearing here in determining the identity of the prevailing party for the purpose of awarding costs and disbursements.
Appellant, as the prevailing party, is allowed its disbursements upon this appeal. Statutory costs, however, are denied, because, in printing the record, appellant has unnecessarily included the summons and certain affidavits of service, and, in some other respects of a minor nature, has printed irrelevant matter. See, Rigby v. Nord, 208 Minn. 88,292 N.W. 751. *Page 25 
With the exception of the item of $25 as statutory costs, the clerk's taxation is affirmed.